w\"

We

Case 1:18-cr-00335-GJH Document 88 Filed 06/11/19 Page 1 of 8

ZAMEPAR: 2018R00372
IN THE NITED STATES. DISTRICT COURT
FOR- THE. DISTRICT, OF MARYLAND

20S JU TE PA fet 16
UNITED STATES OF AMERICA *
CRIMINAL NO. GJH-18-335

 
  

Vv.

 

TY eee ia cr(Conspiracy, 18 U.S.C. § 371; Interstate
DEMAR A. BROWN, } 4 Transportation. of Stolen Property,
JASHON C. FIELDS, and * 18 U.S.C. § 2314 (First Paragraph);
KAMAR O. BECKLES, * Aiding and Abetting, 18 U.S.C. § 2;
* Forfeiture, 18 U.S.C. § 981)
Defendants. #
*
REKKREE
SUPERSEDING INDICTMENT
COUNT ONE
(Conspiracy)

The Grand Jury for the District of Maryland charges that:
Introduction
At all times material to this Indictment:
The Defendants

1. Defendant DEMAR A. BROWN, born February 1984, was a resident of Winston-
Salem, North Carolina.

2. Defendant JASHON C. FIELDS, born July 1984, was a resident of Atlanta,
Georgia.

3. Defendant KAMAR O. BECKLES, born December 1985, was a resident of

Teaneck, New Jersey.
Case 1:18-cr-00335-GJH Document 88 Filed 06/11/19 Page 2 of 8
The Charge

4, Beginning at a time unknown to the Grand Jury, but no later than on or about
November 29, 2017, and continuing through on or about January 26, 2018 in the District of
Maryland, the Middle District of North Carolina, and elsewhere, the defendants,

DEMAR A. BROWN,
JASHON C. FIELDS, and
KAMAR O. BECKLES,

did knowingly and willfully conspire and agree together with one another and with others known
and unknown to the Grand Jury, to commit an offense against the United States, that is, to transport,
transmit, and transfer in interstate and foreign commerce any goods, wares, merchandise, securities
and money, of the value of $5,000 or more, knowing the same to have been stolen, converted and
‘taken by fraud, in violation of 18 U.S.C. § 2314 (first paragraph).

Object of the Conspiracy

5, It was the object of the conspiracy to unlawfully break and enter into residences
and steal goods, wares, merchandise, securities and money, and transport the stolen property in
interstate commerce for the financial benefit of the conspirators.

Manner and Means of the Conspiracy

6. It was part of the conspiracy that defendants BROWN, FIELDS, and BECKLES,
would unlawfully break and enter into residences and steal property, including United States and
foreign currency, coins, safes, wedding rings and other jewelry, designer purses and bags, watches,
personal electronics, designer clothing, accessories, collectibles, passports, and personal papers.

7. It was further part of the conspiracy that defendants BROWN, FIELDS, and
BECKLES, would wear gloves and masks during the burglaries, would use force, rocks and other

materials to break the doors and windows of victim residences, and would cover and disable

surveillance cameras and security systems.
Case 1:18-cr-00335-GJH Document 88 Filed 06/11/19 Page 3 of 8
8. It was further part of the conspiracy that one of the conspirators would frequently

remain in a getaway vehicle, while the other conspirators committed burglaries.

9. It was further part of the conspiracy that defendants BROWN, FIELDS, and
BECKLES, would communicate with each other during burglaries using two-way radio devices
and mobile phones. .

10. It was further part of the conspiracy that defendants BROWN, FIELDS, and
BECKLES, would rent hotel rooms in Maryland where they would store the proceeds of the
burglaries they committed.

11. ‘It was further part of the conspiracy that defendants BROWN and BECKLES
would transport the stolen property outside of the state of Maryland, including to residences to
which BROWN had access in Winston-Salem, North Carolina.

Overt Acts |

12. © In furtherance of the conspiracy, and to effect the objects thereof, the defendants
and others known and unknown to the Grand Jury committed the following overt acts in the District
of Maryland, the Middle District of North Carolina, and elsewhere:

a. On or about November 29, 2017, BROWN and BECKLES unlawfuily
broke and entered into RESIDENCE 1, in Cockeysville, Maryland, and stole more than $5,000
worth of property, including United States and foreign currency, coins, a safe, jewelry, designer
purses and bags, watches, personal electronics, designer clothing, accessories, collectibles,
passports, and personal papers. Some of the stolen property was later transported to, and stored at,
residences to which BROWN had access in Winston-Salem, North Carolina.

b. On or about December 18, 2017, BROWN and BECKLES unlawfully
broke and entered into RESIDENCE 2 and RESIDENCE 3, in Sparks and Cockeysville, Maryland.
They stole more than $5,000 worth of property from RESIDENCE 2, including jewelry, designer

sunglasses, and a designer purse.
Case 1:18-cr-00335-GJH Document 88 Filed 06/11/19 Page4of8 .
c. On or about December 28, 2017, BROWN and BECKLES unlawfully

broke and entered into RESIDENCE 4, in Pikesville, Maryland, and stole more than $5,000 worth
of property, including United States currency, a safe, jewelry, watches, passports, and personal
papers. Some of the stolen property was later transported to, and stored at, residences to which
BROWN had access in Winston-Salem, North Carolina.

d. On or about December 29, 2017, BROWN and BECKLES unlawfully
broke and entered into RESIDENCE 5, in Lutherville, Maryland, and stole more than $5,000 worth
of property, including wedding rings and other jewelry. Some of the stolen property was later
transported to, and stored at, a hotel room in Towson, Maryland, rented and used by the
conspirators.

e. On or about January 9, 2018, BROWN and BECKLES unlawfully broke
and entered into RESIDENCE 6, RESIDENCE 7, and RESIDENCE 8, in Cockeysville, Maryland.
They stole property from RESIDENCE 8, including a safe, jewelry, watches, designer handbags,
collectible coins, and personal papers. Some of the stolen property was later transported to, and
stored at, residences to which BROWN had access in Winston-Salem, North Carolina.

f. On or about January 10, 2018, BROWN and BECKLES unlawfully broke
and entered into RESIDENCE 9, RESIDENCE 10, and RESIDENCE 11, in Lutherville and
Reisterstown, Maryland. They stole property from RESIDENCE 9, including jewelry and designer
bags that was later transported to, and stored at, a hotel room in Towson, Maryland, rented and
used by the conspirators. They stole more than $5,000 worth of property from RESIDENCE 10,
including designer watches.

g. On or about January 19, 2018, BROWN and BECKLES unlawfully broke
and entered into RESIDENCE 12, RESIDENCE 13, RESIDENCE 14, and RESIDENCE 15, in
Lutherville and Towson, Maryland,

h. On or about January 24, 2018, BROWN and BECKLES unlawfully broke
4
Case 1:18-cr-00335-GJH Document 88 Filed 06/11/19 Page 5 of 8
and entered into RESIDENCE 19, RESIDENCE 20, and RESIDENCE 21, in Milton, Georgia, and

stole property from RESIDENCE 19 and RESIDENCE 20, including jewelry and approximately
$2,500 in loose change, property that was later transported to, and stored in Maryland, at a hotel
room in Towson, Maryland, rented and used by the conspirators, and in a dark green 2003 Ford
Explorer with North Carolina plates used by the conspirators.

i. Between onor about January 23 and January 26, 2018, BROWN, FIELDS,
and BECKLES unlawfully broke and entered into RESIDENCE 16, in Cockeysville, Maryland,
and stole more than $5,000 worth of property including United States currency, wedding rings and
other jewelry, safes, collectibles, rare coins, designer bags, passports, and personal documents,
that was later transported to, and stored at, a hotel room in Towson, Maryland, rented and used by
the conspirators.

j- On or about January 26, 2018, BROWN, FIELDS, and BECKLES
unlawfully broke and entered into RESIDENCE 17 and RESIDENCE 18 in Phoenix, Maryland,
and stole property from RESIDENCE 17 and RESIDENCE 18, including jewelry and designer
bags that was later stored in a dark green 2003 Ford Explorer with North Carolina plates used by

the conspirators.

k. On or about January 26, 2018, in Phoenix, Maryland, BROWN, FIELDS,
and BECKLES possessed stolen property, United States currency masks, gloves, flashlights, a
reciprocating saw, an electric drill, chisels, a mallet, mobile phones, and two-way radios.

18 U.S.C. § 371
Case 1:18-cr-00335-GJH Document 88 Filed 06/11/19 Page 6 of 8

COUNTS TWO THROUGH FOUR
(Interstate Transportation of Stolen Property)

The Grand Jury for the District of Maryland further charges that:

1. The allegations of Paragraphs | through 3 and 5 through 12 of Count One are
incorporated here by reference.

2, Beginning on or about the dates below, each being a different count, and continuing
through on or about January 30, 2018, in the District of Maryland, the Middle District of North
Carolina, and elsewhere, the defendants,

DEMAR A. BROWN and
KAMAR O. BECKLES,

transported, transmitted, and transferred in interstate and foreign commerce goods, wares,
merchandise, securities and money, of a value exceeding $5,000 or more, knowing the same to
have been stolen, converted and taken by fraud; to wit, the defendants stole property from the

residences listed below and transported it to North Carolina:

 

 

 

 

 

 

 

‘COUNT: | DATE @*. = =[|STOLENFROM  — = = 2% am
Two November 29, 2017 | RESIDENCE 1, Cockeysville, Maryland
Three December 28, 2017 | RESIDENCE 4, Pikesville, Maryland
Four January 9, 2018 RESIDENCE 8, Cockeysville, Maryland

 

 

18 U.S.C. § 2314 (First Paragraph)
18 U.S.C. § 2
Case 1:18-cr-00335-GJH Document 88 Filed 06/11/19 Page 7 of 8
FORFEITURE

1, The allegations contained in Counts One through Four are realleged and
incorporated here for the purpose of alleging forfeiture.

2. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendants
that the United States will seek forfeiture as part of any sentence in accordance with
18 U.S.C. § 981(a)(1)(C) and 28 U.S.C.§ 2461(c), in the event of the defendants’ convictions
under Counts One through Four of the Indictment.

3. As a result of the offenses charged in Counts One through Four, the defendants,

DEMAR A. BROWN,

JASHON C, FIELDS, and
KAMAR O. BECKLES,

shall forfeit to the United States any and all property constituting, or derived from proceeds
obtained directly or indirectly as a result of such violations, and all interest and proceeds traceable
thereto.
SUBSTITUTE ASSETS
4, If any of the property described in this indictment as being subject to forfeiture, as |
a result of any act or omission of the defendant,

cannot be located upon the exercise of diligence;

has been transferred, or sold to, or deposited with a third person;

has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property which cannot be subdivided without
difficulty;

eaoge

it is the intent of the United States, pursuant to 18 U.S.C. §§ 981 and 982, 21 U.S.C. § 853, and
28 U.S.C. § 2461, to seek forfeiture of any other property of the defendants up to the value subject
to forfeiture.

18 U.S.C. § 981

18 U.S.C. § 982 |

21 U.S.C. § 853
28 US.C. § 2461
Case 1:18-cr-00335-GJH Document 88 Filed 06/11/19 Page 8 of 8

Ct tw Kf

 

Robert K. Hur
United States Attorney
_ ATRYE BILE
SIGNATURE REDACTED
' —Foreperson * : oo

Date: lo-| [-f”

 
